McDermott Will & Emery LLP 28 State Street Boston, Massachusetts 02109-1775 Office: 617/535-4034 Facsimile: 617/535-380 December 3, 2010 VIA EDGAR Rufus Decker, Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-0405 Re: Comment Letter Dated November 29, 2010 Regarding Barnes Group Inc. Form 10-K for the fiscal year ended December 31, 2009 Form 10-Q for the period ended September 30, 2010 File No. 1-4801 Dear Mr. Decker: This to confirm on behalf of Barnes Group Inc. (the "Company") that the Company intends to respond to the comment letter by response letter filed on EDGAR as soon as practicable and not later than December 22, 2010, as discussed with your colleague Nudrat Salik in a telephone conversation today. Very truly yours, /s/ David A. Cifrino, P.C. cc: Nudrat Salik, SEC Marian Acker, Barnes Group Inc. Claudia S. Toussaint, Barnes Group Inc.
